United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3308
                                    ___________

United States of America,                *
                                         *
      Petitioner - Appellee,             * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Minnesota.
                                         *
Timothy Eckerson,                        *    [TO BE PUBLISHED]
                                         *
      Respondent - Appellant.            *
                                    ___________

                               Submitted: May 17, 2002

                                   Filed: August 8, 2002
                                    ___________

Before LOKEN, HEANEY and MURPHY, Circuit Judge.
                          ___________

PER CURIAM.

       Timothy Eckerson is serving a ten-year sentence for federal drug trafficking
offenses. In November 2000, he was transferred to the Federal Medical Center at
Rochester, Minnesota (FMCR), for psychiatric evaluation after he exhibited gross
psychological deterioration, threatened other inmates, and was physically aggressive
toward staff at the Federal Correctional Institute in Elkton, Illinois. FMCR staff have
concluded that Eckerson suffers from undifferentiated schizophrenia and is need of
treatment for this mental disease. Eckerson denies that he is mentally ill and refuses
to be treated voluntarily. In this situation, the government may file a motion to have
the inmate committed to the Attorney General for hospitalization, and the district
court shall grant the motion if, after a hearing, “the court finds by a preponderance of
the evidence that the person is presently suffering from a mental disease or defect for
the treatment of which he is in need of custody for care or treatment in a suitable
facility.” 18 U.S.C. § 4245(d). The government filed that motion, the district court1
granted the motion after an evidentiary hearing, and Eckerson appeals. We affirm.

        FMCR Staff Psychiatrist Christine Sigurdson and Mr. Eckerson testified at the
evidentiary hearing. The hearing record reflects that, at FMCR, Eckerson was
initially detained in the Special Housing Unit and then released to an open unit. On
March 21, 2001, he made a comment construed as encouraging another inmate not
to take his medication, threatened the officer who intervened, and then had to be
taken to the Special Housing Unit by force. Based upon the hearing testimony and
Dr. Sigurdson’s lengthy Psychiatric Evaluation report dated April 12, 2001, and
applying the legal standard for determining whether an inmate is in need of treatment
adopted in United States v. Horne, 955 F. Supp. 1141, 1147 (D. Minn. 1997)
(treatment must be needed for more than merely the unwilling inmate’s benefit), the
district court found that Eckerson suffers from a mental disease or defect and is in
need of treatment because he “will pose a danger to staff, other inmates, and himself,
if his mental illness is left untreated.”

      On appeal, Eckerson accepts the legal standard applied by the district court but
argues that the court’s finding that he is in need of treatment was clearly erroneous.
After careful review of the hearing transcript and the documentary evidence, we
conclude the district court did not clearly err. Accordingly, we affirm the district
court’s Order dated September 10, 2001, that Timothy Eckerson be committed to the


      1
       The HONORABLE DAVID S. DOTY, United States District Judge for the
District of Minnesota, who adopted the report and recommendation of the late JOHN
M. MASON, United States Magistrate Judge for the District of Minnesota.

                                          -2-
custody of the Attorney General under 18 U.S.C. § 4245 and hospitalized at FMCR
for observation and treatment.

      A true copy.

            Attest:

               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -3-